Summit County, No. 15025. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Summit County and as a claimed appeal as of right from said court. Appellant’s request for extension of time to file a memorandum in support of jurisdiction was denied by this court on July 15, 1992. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed- to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective March 3, 1993.